DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“detection device” in line 11 of claim 8.
For the means-plus-function of “detection device”, the P.G. Pub version of the specification discloses a camera in paragraph 52. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the light has one of a frequency range of about 430 THz to about 770 THz or about 300GHz to about 430 THz” and claim 10 recites “wherein the camera is configured to detect light in a frequency range of about 300GHz to about 430 THz”. The term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, et al., US 20080039715.

Regarding claim 16, Wilson teaches a method of detecting an emitter within an anatomical region, guiding a probe for identifying a location within an anatomical region of a patient (see abstract for the transdermal detection of light emitting from a patient) the method comprising:
emitting a signal (paragraph 42) from a guiding probe (catheter 10 of paragraph 42) while positioned at a desired location within the anatomical region (paragraph 44); 
detecting the signal extracorporeally (see fig. 1 and paragraph 89); and 
determining an extracorporeal location aligned with the desired location based upon a location of the detected extracorporeal signal and based upon a linear pathway for the signal from the desired location to the extracorporeal location (see paragraph 89 which states that “In the present case, the light is transmitted to the photodetector from the optically guided catheter in a direct line to the nearest transdermal area on the patient, as set forth above”).

Regarding claim 17, Wilson further teaches wherein the extracorporeal location comprises a position on a dermis (see paragraph 89 for coupling the detector to the surface of the patient’s skin).

Regarding claim 18, Wilson further teaches accessing the desired location derived from the signal by puncturing through tissue from the extracorporeal location (paragraph 44 indicates that the catheter is inserted into the patient via an orifice or through the skin).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay, et al., 20060241342 in view of Wilson, et al., US 20080039715.

Regarding claim 1, Macaulay teaches a guiding probe for identifying a location within an anatomical region of a patient (see catheter 10 of fig. 1 and paragraph 30), the guiding probe comprising: 
a graspable portion (hand piece 15 of paragraph 38); 
an insertion portion (catheter body 12) coupled to the graspable portion (see fig. 1A), the insertion portion having an elongated extent and a longitudinal axis (see figs. 1A and 1B for the elongated shape of the catheter body 12 with a longitudinal axis running through the center of the catheter body 12, paragraph 9), 
wherein the insertion portion includes a flexible section (paragraph 30) and a bending section (see fig. 1B and paragraph 38 for the braided component 50 shown to bend off the longitudinal axis), 
wherein the bending section is positioned distal of the flexible section (see fig. 1B); and 
an emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) coupled to a distal end portion of the insertion portion (paragraph 30), 
the emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) configured for use within the anatomical region (paragraph 30 describes the catheter being introduced into a blood vessel) to emit a signal (see the use of optical imaging system in paragraphs 30-31 and figs. 2-3, the optical imaging system being using light signals) whereby the signal enables the location within the anatomical region to be identified (paragraph 31).
Macaulay does not teach that the signal is detectable extracorporeally of the patient and identifying the location extracorporeally for therapy to be applied.
However, Wilson teaches a system comprising an optically-guided catheter having a proximal end, a distal end, and at least one lumen and an external detection device that detects the transdermally projected light, emitted by the light-emitting point from within the patient, thereby indicating precise placement of the catheter within the patient (see abstract). Paragraph 29 further elaborates on the transdermal detection of projected light from internally placed light emitter for the recited intended use of “for a therapy to be applied”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that the optical signal from the OCT system is detectable extracorporeally of the patient and identifying the location extracorporeally for therapy to be applied, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 2, Macaulay in view of Wilson teaches all the limitations of claim 1.
Macaulay further teaches wherein the emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) is positioned at a distal tip of the insertion portion (paragraph 30) and is configured to emit the signal along a linear pathway from the distal tip (paragraph 33 discloses that the OCT is extended beyond the distal end of the catheter to allow imaging beyond the catheter), and wherein the signal passes through tissue of the patient (see paragraph 30 for imaging tissues of the patient including blood vessels) but fails to teach that tissue including an epidermis along the linear pathway.
However, Wilson further teaches that tissue including an epidermis along the linear pathway (see paragraph 116 for the transdermal detection, meaning the signals also passes through the epidermis and detected external to the body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that the imaged tissue includes an epidermis along the linear pathway, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 3, Macaulay in view of Wilson teaches all the limitations of claim 2.
Macauley further teaches wherein the emitter is aligned with the longitudinal axis of the insertion portion (paragraph 30 indicates that the OCT is inserted into the lumen 14 which extends longitudinally through the catheter body 12).

Regarding claim 4, Macaulay in view of Wilson teaches all the limitations of claim 1.
Macaulay further teaches wherein the signal comprises one of a light (paragraph 30 indicates that the imaging is optical imaging meaning the signal used in light).

Regarding claim 7, Macaulay in view of Wilson teaches all the limitations of claim 1.
Macaulay further teaches wherein the guiding probe comprises an endoscope or is passed through a working channel of the endoscope (see paragraph 30 for channeling of the OCT probe through lumen 14).

Regarding claim 8, Macaulay teaches a guiding probe for identifying a location within an anatomical region of a patient (see catheter 10 of fig. 1 and paragraph 30), the guiding probe comprising: 
a graspable portion (hand piece 15 of paragraph 38); 
an insertion portion (catheter body 12) coupled to the graspable portion (see fig. 1A), the insertion portion having an elongated extent and a longitudinal axis (see figs. 1A and 1B for the elongated shape of the catheter body 12 with a longitudinal axis running through the center of the catheter body 12, paragraph 9), 
wherein the insertion portion includes a flexible section (paragraph 30) and a bending section (see fig. 1B and paragraph 38 for the braided component 50 shown to bend off the longitudinal axis), 
wherein the bending section is positioned distal of the flexible section (see fig. 1B); and 
an emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) coupled to a distal end portion of the insertion portion (paragraph 30), 
the emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) configured for use within the anatomical region (paragraph 30 describes the catheter being introduced into a blood vessel) to emit a signal (see the use of optical imaging system in paragraphs 30-31 and figs. 2-3, the optical imaging system being using light signals) whereby the signal enables the location within the anatomical region to be identified (paragraph 31).
Macaulay does not teach a detection device extracorporeal of the patient and configured to detect the signal emitted within the anatomical region and that the signal is detectable extracorporeally of the patient and identifying the location extracorporeally for therapy to be applied.
However, Wilson teaches a system comprising an optically-guided catheter having a proximal end, a distal end, and at least one lumen and an external detection device that detects the transdermally projected light, emitted by the light-emitting point from within the patient, thereby indicating precise placement of the catheter within the patient (see abstract), including a detection device (photodetector 111 of fig. 1 and paragraph 120) extracorporeal of the patient and configured to detect the signal emitted within the anatomical region (paragraph 120). Paragraph 29 further elaborates on the transdermal detection of projected light from internally placed light emitter for the recited intended use of “for a therapy to be applied”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that the optical signal from the OCT system is detectable extracorporeally of the patient and identifying the location extracorporeally for therapy to be applied, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 9, Macaulay in view of Wilson teaches all the limitations of claim 8.
Macaulay further teaches wherein the signal comprises light (paragraph 30 indicates that the imaging is optical imaging meaning the signal used in light) but fails to teach that the detection device comprises a camera configured to detect the light emitted from an epidermis of the patient.
However, Wilson teaches that the detection device (photodetector 111 of fig. 1 and paragraph 120) comprises a camera (paragraph 89) configured to detect the light emitted from an epidermis of the patient (paragraph 120).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that the detection device comprises a camera configured to detect the light emitted from an epidermis of the patient, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 12, Macaulay in view of Wilson teaches all the limitations of claim 8.
Macaulay does not explicitly teach a signal generator configured to produce the signal, wherein the signal generator is coupled to the emitter via a pathway through the working channel.
However, Wilson teaches a signal generator (light source in paragraph 71) configured to produce the signal (paragraphs 71 and 83), wherein the signal generator is coupled to the emitter via a pathway through the working channel (see the waveguide in paragraph 48-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that it includes a signal generator configured to produce the signal, wherein the signal generator is coupled to the emitter via a pathway through the working channel, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 13, Macaulay in view of Wilson teaches all the limitations of claim 8.
Macaulay further teaches wherein the emitter (OCT probe in lumen 14 of fig. 1C and paragraph 30) is positioned at a distal tip of the insertion portion (paragraph 30) and is configured to emit the signal along a linear pathway from the distal tip (paragraph 33 discloses that the OCT is extended beyond the distal end of the catheter to allow imaging beyond the catheter), and wherein the signal passes through tissue of the patient (see paragraph 30 for imaging tissues of the patient including blood vessels) but fails to teach that tissue including an epidermis along the linear pathway.
However, Wilson further teaches that tissue including an epidermis along the linear pathway (see paragraph 116 for the transdermal detection, meaning the signals also passes through the epidermis and detected external to the body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system such that the imaged tissue includes an epidermis along the linear pathway, as taught by Wilson, to effectively, conveniently and reliably locate a region of interest within a subject (paragraph 21). 

Regarding claim 14, Macaulay in view of Wilson teaches all the limitations of claim 13.
Macaulay further teaches wherein the emitter is aligned with the longitudinal axis of the insertion portion (paragraph 30 indicates that the OCT is inserted into the lumen 14 which extends longitudinally through the catheter body 12) and the guiding probe comprises an endoscope or is passed through a working channel of the endoscope (see paragraph 30 for channeling of the OCT probe through lumen 14).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay, et al., 20060241342 in view of Wilson, et al., US 20080039715, and further in view of Arnone, US 20070282206.

Regarding claim 5, Macaulay in view of Wilson teaches all the limitations of claim 1.
Macaulay in view of Wilson does not teach wherein the light has one of a frequency range of about 430 THz to about 770 THz or about 300GHz to about 430 THz.
However, Arnone teaches imaging of kidney tissues (paragraph 130) using a charged coupled device camera (paragraph 194) for detecting electromagnetic frequencies ranging from 50 GHz to 84 THz which encompasses the ranged of 300GHz to 430 THz as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system as modified by Wilson, to detect electromagnetic frequencies ranging from 50 GHz to 84 THz, as taught by Arnone, to accurately distinguish among tissues of interest. (paragraph 130).

Regarding claim 10, Macaulay in view of Wilson teaches all the limitations of claim 8.
wherein the camera is configured to detect light in a frequency range of about 300GHz to about 430 THz.
However, Arnone teaches imaging of kidney tissues (paragraph 130) using a charged coupled device camera (paragraph 194) for detecting electromagnetic frequencies ranging from 50 GHz to 84 THz which encompasses the ranged of 300GHz to 430 THz as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system as modified by Wilson, to detect electromagnetic frequencies ranging from 50 GHz to 84 THz, as taught by Arnone, to accurately distinguish among tissues of interest. (paragraph 130).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay, et al., 20060241342 in view of Wilson, et al., US 20080039715, as applied to claims 1 and 8, respectively and further in view of Fan, T., US 20140275956 (disclosed in IDS dated 03/24/2021).

Regarding claim 6, Macaulay in view of Wilson teaches all the limitations of claim 1.
Macaulay in view of Wilson does not teach wherein the location within the anatomical region comprises a calyx of a kidney of the patient and further comprising a needle configured to perform a percutaneous access incision to the calyx.
However, Fan teaches a surgical locator circuit identifies a surgical target such as a kidney stone by disposing an emitter such as a magnetic source behind or adjacent the surgical target (see abstract) wherein the location within the anatomical region comprises a calyx of a kidney of the patient and further comprising a needle configured to perform a percutaneous access incision to the calyx (see paragraph 17 for the targeting of the calyx in a percutaneous nephrolithotomy (PCNL) procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system as modified by Wilson, such that the location within the anatomical region comprises a calyx of a kidney of the patient and further comprising a needle configured to perform a percutaneous access incision to the calyx, as taught by Fan, as such application would allow precise positioning of the surgical target (paragraph 1 of Fan). 

Regarding claim 15. Macaulay in view of Wilson teaches all the limitations of claim 8.
Macaulay does not teach an access needle having a shaft and a tip located at a distal end of the shaft, wherein the access needle is configured for a percutaneous access incision, and wherein the location within the anatomical region comprises a calyx of a kidney of the patient.
However, Fan teaches a surgical locator circuit identifies a surgical target such as a kidney stone by disposing an emitter such as a magnetic source behind or adjacent the surgical target (see abstract) an access needle (paragraph 13) having a shaft and a tip located at a distal end of the shaft, wherein the access needle is configured for a percutaneous access incision, and wherein the location within the anatomical region comprises a calyx of a kidney of the patient (see paragraph 17 for the targeting of the calyx in a percutaneous nephrolithotomy (PCNL) procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system as modified by Wilson, such that the system includes an access needle having a shaft and a tip located at a distal end of the shaft, wherein the access needle is configured for a percutaneous access incision, and wherein the location within the anatomical region comprises a calyx of a kidney of the patient, as taught by Fan, as such application would allow precise positioning of the surgical target (paragraph 1 of Fan). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay, et al., 20060241342 in view of Wilson, et al., US 20080039715, as applied to claims 1 and 8, respectively and further in view of Cain, et al., US 20080319356.

Regarding claim 11, Macaulay in view of Wilson teaches all the limitations of claim 8.
Macaulay does not teach wherein the signal comprises an ultrasonic sound signal and the detection device comprises an ultrasound device.
However, Cain teaches using pulsed cavitational ultrasound therapy can include the subprocesses of initiation, maintenance, therapy, and feedback of the histotripsy process (see abstract) on kidney stones (paragraph 81) wherein the signal (see fig. 1) comprises an ultrasonic sound signal and the detection device comprises an ultrasound device (see paragraph 81 for determining the outlines of the therapy volume, that is the region of kidney stones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Macaulay’s system, as modified by Wilson, such that the signal comprises an ultrasonic sound signal and the detection device comprises an ultrasound device, as taught by Cain, allowing the treatment to be effectively monitored (see paragraph 13).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, et al., US 20080039715 in view of Cain et al., US 20080319356

Regarding claim 19, Wilson teaches all the limitations of claim 16.
Wilson does not teach superimposing the signal once detected as a line on an ultrasonic image and displaying the image on a display.
However, Cain teaches superimposing the signal (see overlapping along the line of the light beam in paragraph 154) once detected as a line on an ultrasonic image and displaying the image on a display (see fig. 20 and paragraph 277 for the hyperechoic band in the b-mode image of the kidney).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wilson’s method by superimposing the signal once detected as a line on an ultrasonic image and displaying the image on a display, as taught by Cain, allowing the treatment to be effectively monitored (see paragraph 13).

Regarding claim 20, Wilson in view of Cain teaches all the limitations of claim 19.
Wilson does not teach determining the extracorporeal location of the signal with reference to the display and a location of an ultrasound probe.
However, Cain teaches determining the extracorporeal location of the signal with reference to the display and a location of an ultrasound probe (see paragraph 97 for the determining of the therapy volume based on the transducer array positioning paragraph 141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wilson’s method by determining the extracorporeal location of the signal with reference to the display and a location of an ultrasound probe, as taught by Cain, allowing the treatment to be effectively monitored (see paragraph 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                        



/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793